 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey O. Krivoshey (State Bar No.295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Email: ltfisher@bursor.com
             ykrivoshey@bursor.com
 5
 6   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 7   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
 8   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
 9   E-Mail: scott@bursor.com

10   Attorneys for Plaintiff

11
12                              UNITED STATES DISTRICT COURT

13                             EASTERN DISTRICT OF CALIFORNIA

14
     MIKE CORTES, on Behalf of Himself and all    Case No. 2:16-cv-00823-MCE-EFB
15   Others Similarly Situated,
                                                  STIPULATION TO CONTINUE
16                             Plaintiff,         DEADLINE TO FILE DISPOSITIONAL
            v.                                    PAPERS PURSUANT TO LOCAL
17                                                RULE 160 AND ORDER

18   NATIONAL CREDIT ADJUSTERS, L.L.C.,

19                             Defendant.

20
21
22
23
24
25
26
27
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS
     CASE NO. 2:16-CV-00823-MCE-EFB
 1          Pursuant to Civil Local Rule 143, Plaintiff Mike Cortes (“Plaintiff”) and Defendant National
 2   Credit Adjusters, L.L.C. (“Defendant”) (collectively, the “Parties”), by and through their respective

 3   counsel, stipulate as follows:
 4          WHEREAS, on January 18, 2019, the Parties participated in a mediation with Martin Quinn,
 5   Esq., at JAMS in San Francisco, California;
 6          WHEREAS, on February 5, 2019, the Parties executed a binding Term Sheet setting out an
 7   agreement to settle all claims in this action on a class basis;
 8          WHEREAS, on February 6, 2019, upon stipulation of the Parties and notice of the settlement,
 9   the Court vacated all remaining pretrial deadlines and ordered the Parties to file dispositional papers
10   pursuant to Local Rule 160 by February 28, 2019 (Dkt. No. 35);
11          WHEREAS, on June 28, 2019, upon stipulation of the Parties, the Court extended the Parties’
12   deadline to file dispositional papers pursuant to Local Rule 160 to June 28, 2019 (Dkt. 37);
13          WHEREAS, the Parties have made significant progress but need more time to finalize the full
14   class settlement agreement (along with all of the relevant exhibits thereto, i.e., long form and short-
15   form notice documents, proposed final approval and judgment orders, etc.);
16          WHEREAS, once the full class settlement agreement is executed, Plaintiff intends to file a
17   motion for preliminary approval of the settlement and provide the Court with a copy of the executed
18   class settlement agreement at that time;
19          WHEREAS, due to the extensive time needed to draft (and negotiate) the full class action
20   settlement agreement and the motion for preliminary approval, the Parties anticipate that they will be
21   able to execute the class action settlement agreement and that Plaintiff will be able to file a motion
22   for preliminary approval by August 9, 2019;
23          NOW THEREFORE, IT IS STUPULATED AND AGREED by the Parties, by and through
24   their counsel, that the Parties’ deadline to file dispositional papers pursuant to Local Rule 160 shall
25   be extended to August 9, 2019.
26
27
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS                                             1
     CASE NO. 2:16-CV-00823-MCE-EFB
 1
     Dated: June 28, 2019            Respectfully submitted,
 2
                                     BURSOR & FISHER, P.A.
 3
                                     By:      /s/ Yeremey Krivoshey
 4                                                Yeremey Krivoshey
 5                                   L. Timothy Fisher (State Bar No. 191626)
                                     Yeremey Krivoshey (State Bar No. 295032)
 6                                   1990 North California Boulevard, Suite 940
                                     Walnut Creek, CA 94596
 7                                   Telephone: (925) 300-4455
                                     Facsimile: (925) 407-2700
 8                                   E-Mail: ltfisher@bursor.com
                                             ykrivoshey@bursor.com
 9
                                     BURSOR & FISHER, P.A.
10                                   Scott A. Bursor (State Bar No. 276006)
                                     2665 S. Bayshore Dr., Suite 220
11                                   Miami, FL 33133-5402
                                     Telephone: (305) 330-5512
12                                   Facsimile: (305) 676-9006
                                     E-Mail: scott@bursor.com
13
                                     Attorneys for Plaintiff
14
15   Dated: June 28, 2019            SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
16                                   By:      /s/ James K. Schultz
                                                 James K. Schultz
17
                                     James K. Schultz (State Bar No. 309945)
18                                   Debbie P. Kirkpatrick (State Bar No. 207112)
                                     1545 Hotel Circle South, Suite 150
19                                   San Diego, CA 92108
                                     Telephone: (619) 758-1891
20                                   Facsimile: (619) 296-2013
                                     E-Mail: jschultz@sessions.legal
21                                           dkirkpatrick@sessions.legal
22                                   Attorneys for Defendant National Credit Adjusters, LLC
23
24
25
26
27
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS                        2
     CASE NO. 2:16-CV-00823-MCE-EFB
 1                                               ORDER
 2
 3          IT IS HEREBY ORDERED the Parties’ deadline to file dispositional papers pursuant to
 4   Local Rule 160 shall be extended to August 9, 2019.
 5          IT IS SO ORDERED.
 6   Dated: July 3, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION TO CONTINUE DEADLINE TO FILE DISPOSITIONAL PAPERS                                3
     CASE NO. 2:16-CV-00823-MCE-EFB
